United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 







Inventors: Potucek et al.			:
Application No. 14/205,936			:		Decision on Petition
Filing Date: March 12, 2014			:				
Attorney Docket No. 96964-01449		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed October 8, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On September 18, 2020, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A Notice of Appeal and a payment for a three-month extension of time were timely filed on March 17, 2021. 

The Office issued a Notice of Abandonment on October 4, 2021.

The petition was filed on October 8, 2021.  The petition asserts, and the Office agrees, the issuance of the Notice of Abandonment on October 4, 2021, was improper because the last date in the maximum extendable period to file an Appeal Brief or a request for continued examination (“RCE”) was October 17, 2021.

The maximum extendable time period has now expired.  Applicant did not timely file an    appeal brief or a RCE, and Applicant did not obtain an extension of time.  Pursuant to 37 C.F.R. § 41.37(b), an appeal will stand dismissed if an appeal brief is not timely filed.  An appeal brief was not filed within the time period provided in 37 C.F.R. § 41.37(a) for this application, and an extension of the time period was not obtained.  As a result, the appeal was dismissed.  The application became abandoned on May 18, 2021, because the appeal was dismissed and none of the claims had been allowed.  See MPEP § 1215.04.

In view of the prior discussion, the holding of abandonment will not be withdrawn.



Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.